         Case 1:21-mj-07005-JCB Document 19 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Magistrate No. 21-7005-JCB

                               UNITED STATES OF AMERICA

                                                v.

                                       MARK SAHADY

                              RULE 5 ORDER OF REMOVAL
                                        January 22, 2021
Boal, M.J.

       Defendant Mark Sahady is charged in a complaint in the U.S. District Court for the

District of Columbia (Case No. 21-mj-108 in the charging district) with knowingly entering or

remaining in any restricted building or grounds without lawful authority in violation of 18 U.S.C.

§ 1752(a)(1) & (2) and disorderly conduct in capitol grounds in violation of 40 U.S.C. §

5104(e)(2)(D). An initial appearance was held on January 19, 2021, at which time the

government moved for detention. On January 21, 2021, the government withdrew its motion for

detention and I released the defendant on conditions.

       The defendant waived an identity hearing. I find that the defendant is the person named

in the warrant. The United States has produced a facsimile of the warrant. The defendant was

informed of his rights pursuant to Rule 20 of the Federal Rules of Criminal Procedure.

       The defendant elected to waive his rights to a probable cause hearing in this District. The

defendant reserved his right to a probable cause hearing in the District of Columbia.

       WHEREFORE, the defendant is ORDERED removed to the District of Columbia, and

further, the defendant is ORDERED to appear before the United States District Court for that




                                                1
         Case 1:21-mj-07005-JCB Document 19 Filed 01/22/21 Page 2 of 2




District whenever ordered to do so by that Court.

                                              /s/ Jennifer C. Boal
                                            JENNIFER C. BOAL
                                            United States Magistrate Judge




                                                2
